           Case 1:12-cv-00256-LAK Document 391 Filed 03/12/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                          x
CITY OF WESTLAND POLICE AND FIRE :            Civil Action No. 1:12-cv-00256-LAK
RETIREMENT SYSTEM, Individually and on :
Behalf of All Others Similarly Situated,  :   CLASS ACTION
                                          :
                              Plaintiff,  :   JOINT STATUS REPORT AND NOTICE OF
                                          :   SETTLEMENT IN PRINCIPLE
       vs.                                :
                                          :
METLIFE INC., et al.,                     :
                                          :
                              Defendants.
                                          :
                                          x




4829-6553-6439.v1
           Case 1:12-cv-00256-LAK Document 391 Filed 03/12/20 Page 2 of 5



         PLEASE TAKE NOTICE that the parties to the above-captioned action hereby jointly report

to the Court that they have reached a settlement in principle of all the claims alleged in the operative

Fourth Amended Class Action Complaint for Violation of the Federal Securities Laws. The parties

will work diligently to memorialize the agreement and file a stipulation of settlement and motion for

preliminary approval within 60 days of the filing of this Joint Status Report. Accordingly, the

parties respectively request the Court stay the issuance of any order(s) on the outstanding cross-

motions for summary judgment.

DATED: March 12, 2020                           ROBBINS GELLER RUDMAN
                                                  & DOWD LLP
                                                SHAWN A. WILLIAMS
                                                DANIEL J. PFEFFERBAUM
                                                ARMEN ZOHRABIAN
                                                JOHN H. GEORGE


                                                               s/ Shawn A. Williams
                                                              SHAWN A. WILLIAMS

                                                Post Montgomery Center
                                                One Montgomery Street, Suite 1800
                                                San Francisco, CA 94104
                                                Telephone: 415/288-4545
                                                415/288-4534 (fax)
                                                shawnw@rgrdlaw.com
                                                dpfefferbaum@rgrdlaw.com
                                                azohrabian@rgrdlaw.com
                                                jgeorge@rgrdlaw.com

                                                Lead Counsel for Plaintiff

DATED: March 12, 2020                           DEBEVOISE & PLIMPTON LLP
                                                MAEVE L. O’CONNOR
                                                ELLIOT GREENFIELD
                                                ANNA A. MOODY


                                                               s/ Maeve L. O’Connor
                                                              MAEVE L. O’CONNOR
                                                 -1-
4829-6553-6439.v1
           Case 1:12-cv-00256-LAK Document 391 Filed 03/12/20 Page 3 of 5




                                       919 Third Avenue
                                       New York. NY 10022
                                       Telephone: 212/909-6000
                                       212/909-6836 (fax)
                                       mloconoor@debevoise.com
                                       egreenfield@debevoise.com
                                       amoody@debevoise.com

                                       Attorneys for Defendants MetLife, Inc., C. Robert
                                       Henrikson, William J. Wheeler, Peter M. Carlson,
                                       Steven A. Kandarian, William J. Mullaney, Sylvia
                                       Matthews Burwell, Eduardo Castro-Wright, Cheryl
                                       W. Grisé, R. Glenn Hubbard, John M. Keane,
                                       Alfred F. Kelly, Jr., James M. Kilts, Catherine R.
                                       Kinney, Hugh B. Price, David Satcher, Kenton J.
                                       Sicchitano and Lulu C. Wang

DATED: March 12, 2020                  DLA PIPER LLP (US)
                                       JOHN J. CLARKE, JR.


                                                     s/ John J. Clarke, Jr.
                                                    JOHN J. CLARKE, JR.

                                       1251 Avenue of the Americas
                                       New York. NY 10020-1104
                                       Telephone: 212/335-4500
                                       212/335-4501 (fax)
                                       john.clarke@dlapiper.com

                                       Attorneys for Defendants Citigroup Global Markets
                                       Inc., Credit Suisse Securities (USA) LLC, Goldman
                                       Sachs & Co. LLC, HSBC Securities (USA) Inc.,
                                       Merrill Lynch, Pierce, Fenner & Smith
                                       Incorporated and Wells Fargo Securities, LLC




                                        -2-
4829-6553-6439.v1
           Case 1:12-cv-00256-LAK Document 391 Filed 03/12/20 Page 4 of 5



                                   CERTIFICATE OF SERVICE

         I hereby certify under penalty of perjury that on March 12, 2020, I authorized the electronic

filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

non-CM/ECF participants indicated on the attached Manual Notice List.

                                                    s/ Shawn A. Williams
                                                    SHAWN A. WILLIAMS
                                                    ROBBINS GELLER RUDMAN
                                                           & DOWD LLP
                                                    Post Montgomery Center
                                                    One Montgomery Street, Suite 1800
                                                    San Francisco, CA 94104
                                                    Telephone: 415/288-4545
                                                    415/288-4534 (fax)
                                                    E-mail: shawnw@rgrdlaw.com




4829-6553-6439.v1
                          Case 1:12-cv-00256-LAK Document 391 Filed 03/12/20 Page 5 of 5
Mailing Information for a Case 1:12-cv-00256-LAK City of Westland Police and Fire Retirement
System v. Metlife, Inc. et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      John Norman Bolus
      jbolus@maynardcooper.com,jatkinson@maynardcooper.com

      John J. Clarke , Jr
      john.clarke@dlapiper.com,DocketingNewYork@dlapiper.com

      Richard J. Davis
      rdavis@maynardcooper.com,emcpherson@maynardcooper.com

      Elliot Greenfield
      egreenfield@debevoise.com,dimamura@debevoise.com

      Daniel C Harkins
      daniel.harkins@dlapiper.com,DocketingNewYork@dlapiper.com,new-york-docketing-7871@ecf.pacerpro.com

      Maeve L. O'Connor
      moconnor@debevoise.com,mao-ecf@debevoise.com

      Daniel J. Pfefferbaum
      dpfefferbaum@rgrdlaw.com,dpfefferbaumRGRD@ecf.courtdrive.com

      Darren J. Robbins
      e_file_sd@rgrdlaw.com

      Robert M. Rothman
      rrothman@rgrdlaw.com,e_file_ny@rgrdlaw.com,RRothman@ecf.courtdrive.com,e_file_sd@rgrdlaw.com

      John Vukelj
      john.vukelj@dlapiper.com,john-vukelj-8235@ecf.pacerpro.com,DocketingNewYork@dlapiper.com,new-york-docketing-7871@ecf.pacerpro.com

      Shawn Anthony Williams
      swilliams@rgrdlaw.com,aelishb@rgrdlaw.com,ShawnW@ecf.courtdrive.com,smorris@rgrdlaw.com,e_file_sd@rgrdlaw.com,smorris@ecf.courtdrive.com

      Armen Zohrabian
      azohrabian@rgrdlaw.com,kmccormack@rgrdlaw.com,azohrabian@ecf.courtdrive.com

      Jason Allen Zweig
      jasonz@hbsslaw.com,lisal@hbsslaw.com,ceciliah@hbsslaw.com,nicolleg@hbsslaw.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use
your mouse to select and copy this list into your word processing program in order to create notices or labels for these recipients.

Thomas                  C. Michaud
,
